Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 1 of 13 Page ID #:3293



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
10

11        BRIAN P., 1                                   Case No. 2:19-cv-09530 AFM
12                                   Plaintiff,
13                                                     MEMORANDUM OPINION AND
                        v.
                                                       ORDER AFFIRMING DECISION
14                                                     OF THE COMMISSIONER
          ANDREW SAUL,
15        Commissioner of Social Security,
16                                   Defendant.
17

18             Plaintiff filed this action seeking review of the Commissioner’s final decision
19    denying his application for disability insurance benefits. In accordance with the
20    Court’s case management order, the parties have filed briefs addressing the merits of
21    the disputed issues. The matter is now ready for decision.
22                                          BACKGROUND
23             In September 2017, Plaintiff applied for disability insurance benefits, alleging
24    disability beginning August 23, 2014. Plaintiff’s application was denied initially and
25    upon reconsideration. (Administrative Record [“AR”] 15.) A hearing took place on
26
      1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27    5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 2 of 13 Page ID #:3294



  1   June 18, 2019 before an Administrative Law Judge (“ALJ”). Plaintiff (who was
  2   represented by counsel) and a vocational expert (“VE”) testified at the hearing. (AR
  3   32-48.) On July 2, 2019, the ALJ issued a decision finding Plaintiff not disabled. (AR
  4   12.)
  5          In this decision, the ALJ found that Plaintiff suffered from the severe
  6   impairments of “bipolar disorder and osteoarthritis of the bilateral knees status post
  7   left knee arthroscopy.” (AR 17.) The ALJ determined that Plaintiff retained the
  8   residual functional capacity (“RFC”) to perform “medium work . . . except: can
  9   perform simple, routine tasks in jobs that require no more than occasional interaction
10    with the general public.” (AR 20.) Relying on the testimony of the VE, the ALJ
11    concluded that Plaintiff was unable to perform his past relevant work but could
12    perform other jobs existing in significant numbers in the national economy. (AR 24.)
13    Accordingly, the ALJ found Plaintiff not disabled. (AR 25.)
14           The Appeals Council subsequently denied Plaintiff’s request for review (AR
15    1-5), rendering the ALJ’s decision the final decision of the Commissioner.
16                                    DISPUTED ISSUE
17           Whether the ALJ properly discounted Plaintiff’s subjective complaints.
18                                STANDARD OF REVIEW
19           Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
20    determine whether the Commissioner’s findings are supported by substantial
21    evidence and whether the proper legal standards were applied. See Treichler v.
22    Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
23    evidence means “more than a mere scintilla” but less than a preponderance. See
24    Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
25    1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
26    reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
27    U.S. at 401. This Court must review the record as a whole, weighing both the
28    evidence that supports and the evidence that detracts from the Commissioner’s

                                                2
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 3 of 13 Page ID #:3295



  1   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
  2   than one rational interpretation, the Commissioner’s decision must be upheld. See
  3   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
  4                                       DISCUSSION
  5         A. Plaintiff’s Subjective Complaints
  6         Plaintiff indicated that bipolar disorder is the “primary” condition that limits
  7   his ability to work. (AR 201.) He explained that his bipolar disorder causes him to
  8   stay inside his house a lot, makes it difficult to adjust “to change or public exposure,”
  9   and would make maintaining a job hard because his priority is managing his
10    symptoms. (AR 201.)
11          At the administrative hearing, Plaintiff testified that his preoccupation with his
12    emotions keeps him from being able to work. (AR 38.) Plaintiff stated that he feels
13    “trapped in [his] mind most of the time” and spends “all day fighting [himself],
14    fighting memories and mood swings.” (AR 38.) Plaintiff indicated that he cannot
15    “deal with [his] emotions like a normal person.” (AR 38.) Plaintiff added that just
16    being at the hearing was “absolutely killing” him. (AR 38.)
17          In 2015, Plaintiff started going back to school but could not finish due to
18    multiple anxiety attacks. (AR 40.) Plaintiff testified that the only exam he was able
19    to finish was math. (AR 40.) Even during that math final, Plaintiff stated that he “was
20    crying,” and the professor had to “stand next to [him] and like, rub [his] back and try
21    to calm [him] down.” (AR 40.) Plaintiff noted that it took him over an hour to finish
22    the final, and he “never went back to campus after that.” (AR 40.)
23          Plaintiff also stated that in his free time, he “sometimes play[s] videogames,”
24    spends time with his family, and uses marijuana “sporadically.” (AR 39-41.) Plaintiff
25    spends most of the day trying to “help out around the house, like everywhere it’s
26    needed . . . . do the dishes, and clean up, and sweep, and stuff . . . . wash clothes.”
27    (AR 42.) Plaintiff’s wife will often have to finish the chores because he will get
28    distracted by something that reminds him of being in the Air Force. (AR 42-43.)

                                                 3
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 4 of 13 Page ID #:3296



  1   Plaintiff has a dog that is being trained as a “service animal” and will “be with [him]
  2   at all times.” (AR 39-40.) Plaintiff also confirmed that he is able to take care of his
  3   (less than six-year-old) son while his wife works. (AR 39; see also AR 811). Plaintiff
  4   stated that he takes his son “where he needs to go” and is “pretty much just his
  5   chauffer.” (AR 42.)
  6         According to Plaintiff, his current “level” of symptoms began in June 2013
  7   when he was hospitalized in a behavioral facility and first diagnosed with bipolar
  8   disorder. (AR 38-39.) However, Plaintiff also noted that medications and talk therapy
  9   “are helping” with his symptoms. (AR 41.) When discussing talk therapy, Plaintiff
10    described himself as a “habitual appointment misser” because he will get “distracted”
11    or decide that he can skip the appointment because he is feeling “good today.” (AR
12    41.) Plaintiff stated that he tries to keep a “routine” as much as possible and “let [his]
13    meds do what they need to do.” (AR 41.)
14          In a self-completed form, Plaintiff also listed the following as limiting his
15    ability to work: “obstructive sleep apnea, hypertension, tinnitus, degenerative
16    arthritis of right and left knee, degenerative disc, disc of the lumbosacral spine,
17    tenosynovitis of left ankle.” (AR 192.) Plaintiff did not discuss these conditions at
18    his hearing (AR 32-48) or in his Memorandum in Support of Plaintiff’s Complaint
19    (ECF No. 20).
20          B. Relevant Law
21          Where, as here, a claimant has presented objective medical evidence of an
22    underlying impairment that could reasonably be expected to produce pain or other
23    symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
24    must provide specific, clear and convincing reasons before rejecting a claimant’s
25    testimony about the severity of his symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678
26    (9th Cir. 2017) (citing Garrison v. Colvin, 759 F.3d 995, 1014-1015 (9th Cir. 2014)).
27    “General findings [regarding a claimant’s credibility] are insufficient; rather, the ALJ
28    must identify what testimony is not credible and what evidence undermines the

                                                  4
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 5 of 13 Page ID #:3297



  1   claimant’s complaints.” Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014)
  2   (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)). The ALJ’s findings
  3   “must be sufficiently specific to allow a reviewing court to conclude the adjudicator
  4   rejected the claimant’s testimony on permissible grounds and did not arbitrarily
  5   discredit a claimant’s testimony regarding pain.” Brown-Hunter v. Colvin, 806 F.3d
  6   487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-346 (9th
  7   Cir. 1991) (en banc)).
  8         Factors an ALJ may consider include conflicts between the claimant’s
  9   testimony and the claimant’s conduct – such as daily activities, work record, or an
10    unexplained failure to pursue or follow treatment – as well as ordinary techniques of
11    credibility evaluation, such as internal contradictions in the claimant’s statements and
12    testimony. See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). In addition,
13    although an ALJ may not disregard a claimant’s testimony solely because it is not
14    substantiated by objective medical evidence, the lack of medical evidence is a factor
15    that the ALJ can consider in making a credibility assessment. Burch v. Barnhart, 400
16    F.3d 676, 680-681 (9th Cir. 2005).
17          C. Analysis
18          The ALJ found Plaintiff’s subjective complaints to be less than fully credible.
19    As discussed below, the ALJ’s decision provides several reasons for that
20    determination. (AR 20-23.)
21          1. Lack of Objective Medical Evidence
22          The ALJ concluded that although Plaintiff’s impairments result in some
23    functional limitations, the medical evidence does not support the severity of
24    Plaintiff’s allegations. (AR 20.) So long as it is not the only reason for doing so, an
25    ALJ may rely on a lack of objective medical evidence to discount a claimant’s
26    allegations of disabling symptoms. See Burch, 400 F.3d at 681 (“Although lack of
27    medical evidence cannot form the sole basis for discounting pain testimony, it is a
28

                                                 5
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 6 of 13 Page ID #:3298



  1   factor that the ALJ can consider in his [or her] credibility analysis.”); Rollins v.
  2   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same).
  3         Here, the ALJ began by summarizing the medical record concerning Plaintiff’s
  4   complaints of knee pain and “instability.” (AR 21.) The ALJ pointed out that
  5   “observations throughout the record” demonstrate that Plaintiff has “a normal gait.”
  6   (AR 21; e.g., AR 1288.) And, in 2016, Plaintiff indicated that he walked “two hours
  7   per day logging 250 miles in the last 30 days.” (AR 21, 1072.) Plaintiff does not
  8   object to the ALJ’s characterization of his physical impairments. (See ECF No. 20 at
  9   1-8; ECF No. 22 at 1-4.)
10          As to Plaintiff’s mental symptoms, the ALJ characterized Plaintiff’s
11    examinations as “routinely unremarkable.” (AR 22.) The ALJ began by noting that
12    Plaintiff “initially sought mental health treatment in 2013” while in the Air Force.
13    (AR 21, 725.) After self-reporting anxiety, depressive symptoms, and impulsive
14    behavior, Plaintiff was diagnosed with bipolar disorder at a civilian hospital and
15    placed on a “heavy medication regimen.” (AR 21, 725.) However, a military mental
16    health clinic conducted further testing that “did not substantiate bipolar disorder and
17    instead assessed malingering.” (AR 21, 725.) “Given [Plaintiff’s] unpredictable
18    behavior and discrepancy in symptom reports, he was unable to be reinstated to flying
19    regardless of diagnosis.” (AR 21, 728.)
20          In 2014 and 2015, additional psychiatric evaluations confirmed Plaintiff’s
21    original bipolar diagnosis. (AR 21, 914, 918.) During 2015, Plaintiff participated in
22    “consistent therapy” to combat complaints of depression, mania, and difficulty
23    concentrating. (AR 21, 781-874, 1056.) Plaintiff engaged in “supportive
24    psychotherapy” and took a “variety of medications for the management of
25    psychological symptoms.” (AR 21, 811.) During this time, Plaintiff indicates he was
26    smoking marijuana one to two times per day. (AR 21, 811, 815 (“[Patient] is also
27    encouraged to decrease THC use and is aware that this could affect concentration”).)
28    In 2015, Plaintiff reported that he had been exercising and eating healthy. (AR 21,

                                                6
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 7 of 13 Page ID #:3299



  1   811.) Plaintiff also continually reported that he had been “feeling better.” (AR 21;
  2   e.g., 811, 814, 815, 817, 820, 822, 831, 833.) Plaintiff went back to school to study
  3   chemistry, pre-calculus, and U.S. history. (AR 21, 811.) During psychiatric
  4   evaluations in 2015, Plaintiff had eye contact with normal limits, appropriate
  5   grooming, goal directed thought processes, intact recent and remote memory and
  6   focused attention and concentration. (AR 21-22, 812, 815.)
  7           The ALJ next cited an October 2016 mental health note, which recorded that
  8   medication was still “helping [Plaintiff] stay focused at home with childcare and
  9   house cleaning and money management. [Plaintiff] is walking about 2 hrs. a day.”
10    (AR 22, 1072-73 (“[Plaintiff] reports significantly less temper outbursts . . . .
11    [Plaintiff’s] [c]ollege semester is over and he has decided to take a break from that
12    level of education. He may consider it in the future.”).) In an August 2017 evaluation,
13    Plaintiff again indicated that his medication made his “mood more stable and
14    improved,” although he still experienced “bouts of sadness” (“[less than three] days
15    once in past [month]”). (AR 22, 1618.) The ALJ also cited mental status examinations
16    from November 2017 and December 2017. (AR 22.) The ALJ summarized that, at
17    both examinations, Plaintiff demonstrated casual dress, a cooperative attitude, a
18    pleasant mood, logical thought process and fair insight/judgment. 2 (AR 22, 1302,
19    1578.)
20            The ALJ discussed a mental status examination in March 2018 during which
21    Plaintiff continued to demonstrate “good grooming/hygiene, appropriate eye contact,
22    logical thought processes, good insight and good reliability.” (AR 22, 1409.) This
23    March 2018 progress note outlined the following treatment plan: “[c]ontinue current
24    medications,” “[d]iscuss importance of daily exercise and healthy diet,” “[c]ontinue
25

26
      2
        Though not specifically quoted by the ALJ, this November 2017 examination also mentioned the
27    following: Plaintiff “has been stable since 3/2017. Prior to 3/2017, [Plaintiff] was more depressed
28    . . . . [Now, Plaintiff] gets 6-7 hours of sleep . . . . At this point, [Plaintiff] does not want changes
      to his regimen.” (AR 1303-1304.)
                                                         7
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 8 of 13 Page ID #:3300



  1   to monitor medication and adjust dosage accordingly,” and return to clinic “in about
  2   3 months.” (AR 22, 1410.)
  3         The ALJ acknowledged that in 2018, Plaintiff was admitted to an emergency
  4   department for depression after having “some struggles with his wife.” (AR 22,
  5   1553.) Plaintiff explained that he felt suicidal and had a depressive episode “triggered
  6   by financial issues, adjustment to new home and him feeling a lack of support from
  7   his wife.” (AR 22, 2647.) The ALJ noted that Plaintiff discharged himself. (AR 22,
  8   1467-1466.) Also, in January 2019, Plaintiff stated he was “struggling with feelings
  9   of anxiousness, feeling extremely stressed and smoking more ‘blunts’ lately.” (AR
10    22, 2929-2930.) At that time, Plaintiff continued to show “good grooming, logical
11    and coherent thought processes, and normal recent and remote memory with good
12    insight and unimpaired judgment.” (AR 22, 2968; see also AR 2969 (“[P]atient . . . .
13    [r]eports symptoms are stable.”).) Based upon the foregoing record, the ALJ limited
14    Plaintiff to “simple, routine tasks in jobs that require no more than occasional
15    interaction with the general public.” (AR 22.)
16          Plaintiff argues that the “ALJ improperly failed to consider” additional
17    medical records demonstrating that Plaintiff has symptoms consistent with his
18    subjective complaints. (ECF No. 20 at 4-6.) An ALJ may not rely on a selective and
19    incomplete consideration of the medical record. See Ghanim, 763 F.3d at 1164
20    (rejecting ALJ’s adverse credibility determination because ALJ did not account for
21    record “as a whole,” but rather relied on “cherry-picked” evidence). At the same time,
22    so long as the ALJ accurately relies upon the record as a whole, he or she is not
23    required to discuss every piece of evidence in the record. See Hiler v. Astrue, 687
24    F.3d 1208, 1212 (9th Cir. 2012); Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.
25    2003). To support that the ALJ did not conduct a “full review,” Plaintiff cites four
26    parts of the medical record. (ECF No. 20 at 4-6.) First, Plaintiff cites office treatment
27    records from VA Southern Oregon Rehab Center dated 2015 through 2016. (ECF
28    No. 20 at 5; AR 1145.) On this page, the Rehab Center listed symptoms that

                                                 8
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 9 of 13 Page ID #:3301



  1   interfered with Plaintiff’s “interpersonal relatedness” – irritability or outbursts of
  2   anger, apathy, anhedonia, detachment, restricted range of affect, panic attacks,
  3   worthlessness, avoidance of thoughts/feelings associated with traumatic events. (AR
  4   1145.) Although the ALJ did not cite this particular page or quote each of those
  5   symptoms, Plaintiff fails to explain how this differs from the evidence that the ALJ
  6   addressed. For example, the ALJ explicitly noted that Plaintiff has experienced
  7   “depression, mania and difficulty concentrating,” has felt a “lack of support,” has
  8   “recurrent bouts of sadness,” has experienced “struggles with his wife,” has felt
  9   “extremely stressed,” and can “‘[freak] out’ because tasks become overwhelming.”
10    (AR 21-22.) Furthermore, the ALJ necessarily considered Plaintiff’s difficulties with
11    “interpersonal relatedness” by limiting Plaintiff to jobs requiring “no more than
12    occasional interaction with the general public.” (AR 22.)
13          Second, Plaintiff cites a medical record from 2013 indicating that Plaintiff
14    “reported feeling: depression and anxiety . . . sadness, crying spells . . . drop in
15    concentration . . . and at times a passive death wish.” (ECF No. 20 at 5; AR 492-493.)
16    While the ALJ may not have cited the exact record identified by Plaintiff, the ALJ
17    did affirmatively acknowledge that in 2013 Plaintiff “self-reported anxiety and
18    depressive symptoms.” (AR 21.)
19          Third, Plaintiff cites two pages of medical records that discuss symptoms like
20    “difficulty focusing” that Plaintiff had “before the age of twelve, in at least two
21    different settings for at least six months.” (ECF No. 20 at 5; AR 2454-2455.) In ECF
22    No. 20, Plaintiff does not mention that these symptoms – which include “runs and
23    climbs about when inappropriate” and “unable to play quietly” – were from before
24    the age of twelve. (ECF No. 20 at 3, 5; ECF No. 22 at 2; AR 2454-2455.) And
25    although Plaintiff’s wife agreed that some symptoms continue to present themselves,
26    this examination does not specify the severity or frequency of any currently present
27    symptoms in Plaintiff. (AR 2454-2455 (at the time, Plaintiff denied depressive
28

                                                9
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 10 of 13 Page ID #:3302



  1   symptoms and stated “[I’m] in a good place.”).) Moreover, the ALJ did in fact note
  2   that Plaintiff can experience “difficulty concentrating.” (AR 21.)
  3          Fourth, Plaintiff asserts that the ALJ did not take into consideration an
  4   examination during which Plaintiff experienced anxiety, poor eye contact, and rapid
  5   speech. 3 (ECF No. 20 at 5; AR 1281-1284.) However, the ALJ did cite to this
  6   examination and mentioned that, regardless of any symptoms, Plaintiff was able to
  7   perform household chores, cook, watch television, and exercise. (AR 23, 1282.)
  8          Nothing that Plaintiff points to undermines the ALJ’s summary and
  9   characterization of the record as a whole. Further, the ALJ’s characterization of the
 10   medical evidence is supported by substantial evidence, and it was reasonable to
 11   conclude that the minimal findings failed to support Plaintiff’s allegations of
 12   disabling symptoms and limitations. Accordingly, the ALJ properly relied upon the
 13   medical evidence as one of several factors that discount Plaintiff’s subjective
 14   complaints. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir.
 15   2004) (lack of objective medical evidence to support claimant’s subjective
 16   complaints constitutes substantial evidence in support of an ALJ’s adverse credibility
 17   determination).
 18          2. Effectiveness of Treatment
 19          After reviewing the medical record, the ALJ found that Plaintiff’s “medication
 20   is reportedly helpful.” (AR 22.) Generally, the effectiveness of treatment is a relevant
 21   factor in determining the severity of a claimant’s symptoms. 20 C.F.R.
 22   § 404.1529(c)(3); see also Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,
 23   1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with
 24   medication are not disabling.”). Accordingly, substantial evidence of effective
 25   treatment provides a specific, clear, and convincing reason to discount a claimant’s
 26   subjective symptom testimony. See Youngblood v. Berryhill, 734 F. App’x 496, 499
 27   3
        Although Plaintiff is correct that the examiner remarked that Plaintiff’s rate of speech was rapid,
 28   the examiner also found that Plaintiff’s speech was “normal in tone,” “normal” in volume, and
      “clear and coherent.” (AR 1283.)
                                                      10
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 11 of 13 Page ID #:3303



  1   (9th Cir. 2018); Tommasetti v. Astrue, 533 F.3d 1035, 1039-1040 (9th Cir. 2008).
  2          Here, the ALJ found consistent improvement in Plaintiff’s mental health from
  3   treatment and medication – as opposed to waxing and waning of symptoms. Cf.
  4   Garrison, 759 F.3d at 1017 (ALJ may not reject a claimant’s testimony regarding
  5   mental health issues if symptoms merely “wax and wane” during the course of
  6   treatment). The ALJ’s characterization of the record is supported by substantial
  7   evidence. For example, the ALJ noted that as early as 2015, Plaintiff reported that
  8   “he has been feeling better.” (AR 21, 811.) During that evaluation, Plaintiff also
  9   reported that “[h]e does still experience some symptoms of anxiety and depression,
 10   but feels he can handle it. He feels things are much better than they were several
 11   months ago.” (AR 21, 811.) The ALJ then summarized a 2016 mental health note,
 12   which reported that Plaintiff’s medication “is helping [Plaintiff] stay focused at home
 13   with childcare and house cleaning and money management.” (AR 22, 1072-73
 14   (“[Plaintiff] reports significantly less temper outbursts . . . .”).) And, in 2017, Plaintiff
 15   again reported that, because of his medication, his mood continued to “[improve]”
 16   and was “more stable.” (AR 22, 1618.) Notably, Plaintiff does not contest the ALJ’s
 17   characterization of the effectiveness of his medications. (ECF No. 20; ECF No. 22;
 18   see also AR 41 (“The meds are helping, and so was . . . the talk therapy with my
 19   counselors.”).)
 20          Accordingly, the ALJ properly relied upon the effectiveness of treatment and
 21   medications in controlling symptoms to discredit Plaintiff’s testimony regarding the
 22   disabling effects of his impairments. See, e.g., Tommasetti, 533 F.3d at 1040 (ALJ
 23   properly rejected claimant’s subjective complaints where medical records showed
 24   that she responded favorably to physical therapy and medication); Abreu v. Astrue,
 25   303 F. App’x 556, 558 (9th Cir. 2008) (ALJ provided legally sufficient reason to
 26   reject claimant’s testimony where ALJ observed that, “[f]or the most part, medication
 27   regimens appear to be effective in pain control”); Harris v. Berryhill, 2017 WL
 28   5634107, at *3 (C.D. Cal. Nov. 22, 2017) (evidence that plaintiff’s pain and

                                                   11
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 12 of 13 Page ID #:3304



  1   symptoms improved with epidural steroid injections constituted clear and convincing
  2   reason to discount plaintiff’s credibility); Herrera v. Colvin, 2014 WL 3572227, at
  3   *7 (C.D. Cal. July 21, 2014) (evidence that plaintiff’s pain improved with medication
  4   and exercise was clear and convincing reason to discount subjective complaints).
  5          3. Daily Activities
  6          The ALJ found that Plaintiff’s reported daily activities are inconsistent with
  7   the duration, frequency, and severity of his alleged limitations. (AR 23.) Generally,
  8   “[e]ngaging in daily activities that are incompatible with the severity of symptoms
  9   alleged can support an adverse credibility determination.” Ghanim, 763 F.3d at 1165.
 10          The ALJ found that – as opposed to Plaintiff’s alleged limitations – his “daily
 11   activities support an ability to perform simple, routine tasks with limited social
 12   interaction.” (AR 23.) The ALJ specified that Plaintiff admitted to “a wide variety of
 13   daily activities.” (AR 22.) For example, Plaintiff’s activities include dressing and
 14   bathing himself, getting along with friends and family, watching television,
 15   exercising, paying his own bills, handling his own money, performing household
 16   chores, and cooking. (AR 22-23, 1282.) The ALJ also pointed out that Plaintiff takes
 17   care of his young child while his wife is working. (AR 20, 22, 39, 1072.)
 18          Plaintiff contends that his daily activities are consistent with his allegations of
 19   disabling limitations because he “did not testify to total incapacity but rather that
 20   while he was capable of accomplishing certain tasks, he was greatly impaired by his
 21   ongoing psychological symptoms.” (ECF No. 20 at 6.) The Commissioner counters
 22   that Plaintiff’s activities show that he exaggerated his limitations and that “Plaintiff’s
 23   reports to his medical providers always indicated that he was more capable than he
 24   alleged.” (ECF No. 21 at 7.) The Court finds that substantial evidence supports the
 25   ALJ’s conclusion in this regard and that it is another valid reason for discounting
 26   Plaintiff’s credibility.
 27          Moreover, even assuming that the ALJ erred in relying on Plaintiff’s daily
 28   activities in assessing his credibility, any error was harmless in light of the other

                                                 12
Case 2:19-cv-09530-AFM Document 23 Filed 08/19/20 Page 13 of 13 Page ID #:3305



  1   legally sufficient reason provided by the ALJ. See Molina v. Astrue, 674 F.3d 1104,
  2   1115 (9th Cir. 2012) (where one or more reasons supporting ALJ’s credibility
  3   analysis are invalid, error is harmless if ALJ provided other valid reasons supported
  4   by the record), superseded by regulation on other grounds; Carmickle v. Comm’r,
  5   Soc. Sec. Admin., 533 F.3d 1155, 1162-1163 (9th Cir. 2008) (despite the invalidity
  6   of one or more of an ALJ’s stated reasons for discounting a claimant’s credibility,
  7   the court properly may uphold the ALJ’s decision where the ALJ stated sufficient
  8   valid reasons).
  9                                        ORDER
 10         IT IS THEREFORE ORDERED that Judgment be entered affirming the
 11   decision of the Commissioner and dismissing this action with prejudice.
 12

 13   DATED: 8/19/2020
 14

 15                                         ____________________________________
 16
                                                 ALEXANDER F. MacKINNON
                                            UNITED STATES MAGISTRATE JUDGE
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               13
